DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, and 16-18 are rejected under 35 USC § 103 as being unpatentable over Huang (Huang; Guo-Rong et al., US 20200143768 A1) in view of Speigle (Speigle; Jon Matthew et al., US 20190191153 A1). 
Regarding claim 1, Huang discloses a system for matching a color temperature of a display (Huang; see [0001]), comprising: 
a first color analyzer configured for determining a first regional color value of a specific area of the display, the first color analyzer setting up a correction target of the display (Applicant admitted that a first color analyzer is any conventional device used to determine color information on a central or a specific area of the display; Also, Huang discloses an optical sensor 11 detecting light signals from a display region, analyzing the light signals, mapping the light signals to a CIE 1931 color space, determining a color temperature, and adjusting the display output accordingly; see Fig. 1, [0013], [0015]); 

wherein a first difference between the first regional color value and the second regional color value and a second difference between the global color value and the second regional color value are obtained (Huang, describing a difference between a global white color value and a particular regional color value, or a second difference; see [0020]; describing reducing display color non-uniformity, or a color difference between regions; see [0013]-[0014]; describing determining a color value of each region R on the display 12; see Fig. 3, [0015]; one of ordinary skill before the effective filing date would have inferred determining a difference between intended value and the actual value to set the amount of correction), 
and a new global color target value is introduced for adjusting the correction target according to the first difference and the second difference so as to generate a new correction target for correcting display parameters of the display (Huang, describing providing new, corrected target values for all display regions; see Fig. 4, [0019], [0020]; one of ordinary skill in the art before the effective filing date would have inferred calibrating the different display regions to produce a uniform overall color and intensity by adjusting the various display regions by a differential between the given 
Huang differs from the instant invention only in that Huang does not appear to explicitly disclose: a color analyzer capturing a single image of an entire display for color analysis, as is indicated by the term “second”. 
However, in an analogous field of endeavor, Speigle discloses a system (Speigle; see [0001]) containing 
a color analyzer capturing a single image of an entire display for color analysis (Spiegle, Fig. 3, showing and describing the use of a color measurement device 300 to capture an image of an entire display 310 output for color analysis; see [0068]; Spiegle further describes the use of a Konica-Minolta CS-2000, CA-1000, CA-2000, or CS-200 to verify the color temperature measured by the color measurement device 300; see [0083]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Huang’s display analyzer determining color and intensity to provide a uniform presentation over the entire display area, with Speigle’s system calibrating a display using a color analyzer capturing a single image of an entire display for color analysis, and verifying the calibration over small areas using another commonly available color analyzer, especially when considering the motivation to modify Huang with Spiegle arising from the stated desire to provide a display correction apparatus and the like that facilitate appropriate display correction of a display device (Spiegle; see [0012]). 
Regarding claim 4, Huang and Spiegle disclose the system according to claim 1, 
wherein the specific area of the display is a central area near a center of the display panel of the display (Huang, describing a center display region R13 as a designated display region; see Fig. 3, [0017]). 
The motivation to combine presented prior applies equally here.
Regarding claim 5, Huang and Spiegle disclose the system according to claim 1, 
wherein a color analysis process performed by the first color analyzer or the second color analyzer is to sample white colors of a color space (Speigle, describes determining the white point of a particular display region; see [0073]-[0074]), 
obtain information of the color temperature by capturing images of the specific area or the whole area of the display (Speigle, discloses a color measurement device 300 determining display characteristics such as color temperature; see [0069]), 
and calculate the corresponding color information through a conversion equation between the color temperature and the color value (Speigle, describes display characteristics measured by the color measurement device 300 used in a color correction process; see [0075]; Huang, describes a conversion equation; see [0020]). 
The motivation to combine presented prior applies equally here.
Regarding claim 6, Huang and Spiegle disclose the system according to claim 1, 
wherein the system obtains the new global color target value of the display in an offline mode for correcting the correction target of the display (Huang, describes 
The motivation to combine presented prior applies equally here.
Regarding claim 7, Huang and Spiegle disclose the system according to claim 6, wherein the steps for obtaining the new global color target value in the offline mode includes: 
providing multiple displays (Speigle, Fig. 3, showing multiple displays 310; see [0054], [0068]), 
determining by the first color analyzer the color value of the specific area of each of the displays (Applicant admitted that a first color analyzer is any conventional device used to determine color information on a central or a specific area of the display; Also, Huang discloses an optical sensor 11 detecting light signals from a display region, analyzing the light signals, mapping the light signals to a CIE 1931 color space, determining a color temperature, and adjusting the display output accordingly; see Fig. 1, [0013], [0015]); 
determining by the second color analyzer the global color value of each of the displays and the color value of the specific area of the display (Spiegle, Fig. 3, showing and describing the use of a color measurement device 300 to capture an image of an entire display 310 output for color analysis; see [0068]; Spiegle further describes the use of a Konica-Minolta CS-2000, CA-1000, CA-2000, or CS-200 to verify the color temperature measured by the color measurement device 300; see [0083]); 
for each of the displays, calculating a difference of the color values of the specific area obtained from the first color analyzer and the second color analyzer, and another 
obtaining a global target value for each of the displays by the second color analyzer according to a correction target setting of the specific area by the first color analyzer and the sum of the differences (Applicant admitted that a second color analyzer is any conventional device used to determine color information over a whole area of the display; Also, Huang discloses an optical sensor 11 detecting light signals from all display regions, analyzing the light signals, mapping the light signals to a CIE 1931 color space, determining color temperatures, and adjusting all display regions’ outputs accordingly; see Fig. 2, [0014]; Spiegle, Fig. 3, showing and describing the use of a color measurement device 300 to capture an image of an entire display 310 output for color analysis; see [0068]; Spiegle further describes the use of a Konica-Minolta CS-2000, CA-1000, CA-2000, or CS-200 to verify the color temperature measured by the color measurement device 300; see [0083]); 
and calculating an average value of the multiple displays based on the global target value for each of the displays, and obtaining the new global color target value (Huang, Fig. 4, describing determining an average value all display regions; see Fig. 4, [0019]). 

Regarding claim 8, Huang discloses a method for matching a color temperature of a display having a correction target and operating in an online mode to obtain a new global color target value of the display based on an offline mode, and the new global color target value being used for correction of the correction target of the display (Huang; see Regarding claim 1, above), wherein the method comprises: 
determining by a first color analyzer a first regional color value of a specific area of the display (Applicant admitted that a first color analyzer is any conventional device used to determine color information on a central or a specific area of the display; Also, Huang discloses an optical sensor 11 detecting light signals from a display region, analyzing the light signals, mapping the light signals to a CIE 1931 color space, determining a color temperature, and adjusting the display output accordingly; see Fig. 1, [0013], [0015]); 
determining by a 
obtaining a second regional color value of the specific area of the display according to the global color value (Huang discloses an optical sensor 11 detecting light signals from all display regions, analyzing the light signals, mapping the light signals to a CIE 1931 color space, determining color temperatures; see Fig. 2, [0014]); 
obtaining a first difference between the first regional color value and the second regional color value and a second difference between the global color value and the second regional color value (Huang, describing a difference between a global white 
and introducing the new global color target value for adjusting the correction target according to the first difference and the second difference so as to generate a new correction target for correcting display parameters of the display (Huang, Fig. 4, describing providing new, corrected target values for all display regions; see Fig. 4, [0019], [0020]; one of ordinary skill in the art before the effective filing date would have inferred calibrating the different display regions to produce a uniform overall color and intensity by adjusting the various display regions by a differential between the given region and reference, such as a target value or an average of all regions; see [0013], [0017], [0018], [0019]). 
Huang differs from the instant invention only in that Huang does not appear to explicitly disclose: a color analyzer capturing a single image of an entire display for color analysis, as is indicated by the term “second”. 
However, in an analogous field of endeavor, Speigle discloses a system (Speigle; see [0001]) containing 
a color analyzer capturing a single image of an entire display for color analysis (Spiegle, Fig. 3, showing and describing the use of a color measurement device 300 to capture an image of an entire display 310 output for color analysis; see [0068]; Spiegle 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Huang’s method for a display analyzer determining color and intensity to provide a uniform presentation over the entire display area, with Speigle’s system calibrating a display using a color analyzer capturing a single image of an entire display for color analysis, and verifying the calibration over small areas using another commonly available color analyzer, especially when considering the motivation to modify Huang with Spiegle arising from the stated desire to provide a display correction apparatus and the like that facilitate appropriate display correction of a display device (Spiegle; see [0012]). 
Regarding claim 9, Huang and Spiegle disclose the method according to claim 8, wherein, when the new global color target value in the offline mode is obtained, further comprising: 
providing multiple displays (Speigle, Fig. 3, showing multiple displays 310; see [0054], [0068]), 
determining by the first color analyzer the color value of the specific area of each of the displays (Applicant admitted that a first color analyzer is any conventional device used to determine color information on a central or a specific area of the display; Also, Huang discloses an optical sensor 11 detecting light signals from a display region, analyzing the light signals, mapping the light signals to a CIE 1931 color space, determining a color temperature, and adjusting the display output accordingly; see Fig. 
determining by the second color analyzer the global color value of each of the displays and the color value of the specific area of the display (Applicant admitted that a second color analyzer is any conventional device used to determine color information over a whole area of the display; Also, Huang discloses an optical sensor 11 detecting light signals from all display regions, analyzing the light signals, mapping the light signals to a CIE 1931 color space, determining color temperatures, and adjusting all display regions’ outputs accordingly; see Fig. 2, [0014]; Spiegle, Fig. 3, showing and describing the use of a color measurement device 300 to capture an image of an entire display 310 output for color analysis; see [0068]; Spiegle further describes the use of a Konica-Minolta CS-2000, CA-1000, CA-2000, or CS-200 to verify the color temperature measured by the color measurement device 300; see [0083]); 
for each of the displays, calculating a difference of the color values of the specific area obtained from the first color analyzer and the second color analyzer, and another difference between a regional color value of the specific area and the global color value obtained by the second color analyzer, and obtaining a sum of the differences (Huang, describing a difference between a global white color value and a particular regional color value, or a second difference; see [0020]; describing reducing display color non-uniformity, or a color difference between regions; see [0013]-[0014]; describing determining a color value of each region R on the display 12; see Fig. 3, [0015]; one of ordinary skill before the effective filing date would have inferred determining a difference between intended value and the actual value to set the amount of correction; Huang, 
obtaining a global target value for each of the displays by the second color analyzer according to a correction target setting of the specific area by the first color analyzer and the sum of the differences (Huang, Fig. 4, describing providing new, corrected target values for all display regions; see Fig. 4, [0019], [0020]; one of ordinary skill in the art before the effective filing date would have inferred calibrating the different display regions to produce a uniform overall color and intensity by adjusting the various display regions by a differential between the given region and reference, such as a target value or an average of all regions; see [0013], [0017], [0018], [0019]); 
and calculating an average value of the multiple displays based on the global target value for each of the displays, and obtaining the new global color target value (Huang, Fig. 4, describing providing new, corrected target values for all display regions; see Fig. 4, [0019], [0020]; one of ordinary skill in the art before the effective filing date would have inferred calibrating the different display regions to produce a uniform overall color and intensity by adjusting the various display regions using an average of all regions; see [0013], [0017], [0018], [0019]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 10, Huang and Spiegle disclose the method according to claim 8, 
wherein the correction target and the new correction target uses Tristimulus values as target parameters to be corrected (Huang, discloses red, green, and blue values, or tristimulus values; see Table 1). 
The motivation to combine presented prior applies equally here. 
Regarding claim 16, Huang and Spiegle disclose the method according to claim 8, 
wherein the specific area of the display is a central area near a center of the display panel of the display (Huang, describing a center display region R13 as a designated display region; see Fig. 3, [0017]). 
The motivation to combine presented prior applies equally here.
Regarding claim 17, Huang and Spiegle disclose the method according to claim 8, 
wherein, a color analysis process performed by the first color analyzer or the second color analyzer is to sample white colors of a color space (Speigle, describes determining the white point of a particular display region; see [0073]-[0074]), 
obtain information of the color temperature by capturing images of the specific area or the whole area of the display (Speigle, discloses a color measurement device 300 determining display characteristics such as color temperature; see [0069]), 
and calculate the corresponding color information by a conversion equation between the color temperature and the color value (Speigle, describes display 
The motivation to combine presented prior applies equally here. 
Regarding claim 18, Huang and Spiegle disclose the method according to claim 17, wherein the step for obtaining the new global color target value in the offline mode includes: 
providing multiple displays (Speigle, Fig. 3, showing multiple displays 310; see [0054], [0068]), 
determining by the first color analyzer the color value of the specific area of each of the displays (Applicant admitted that a first color analyzer is any conventional device used to determine color information on a central or a specific area of the display; Also, Huang discloses an optical sensor 11 detecting light signals from a display region, analyzing the light signals, mapping the light signals to a CIE 1931 color space, determining a color temperature, and adjusting the display output accordingly; see Fig. 1, [0013], [0015]; it would have been obvious to one of ordinary skill in the art before the effective filing date to extend Huang’s calibration over each of Speigle’s displays); 
determining by the second color analyzer the global color value of each of the displays and the color value of the specific area of the display (Applicant admitted that a second color analyzer is any conventional device used to determine color information over a whole area of the display; Also, Huang discloses an optical sensor 11 detecting light signals from all display regions, analyzing the light signals, mapping the light signals to a CIE 1931 color space, determining color temperatures, and adjusting all display regions’ outputs accordingly; see Fig. 2, [0014]; Spiegle, Fig. 3, showing and 
for each of the displays, calculating a difference of the color values of the specific area obtained from the first color analyzer and the second color analyzer, and another difference between a regional color value of the specific area and the global color value obtained by the second color analyzer, and obtaining a sum of the differences (Huang, describing a difference between a global white color value and a particular regional color value, or a second difference; see [0020]; describing reducing display color non-uniformity, or a color difference between regions; see [0013]-[0014]; describing determining a color value of each region R on the display 12; see Fig. 3, [0015]; one of ordinary skill before the effective filing date would have inferred determining a difference between intended value and the actual value to set the amount of correction; Huang, describing providing new, corrected target values for all display regions; see Fig. 4, [0019], [0020]; one of ordinary skill in the art before the effective filing date would have inferred calibrating the different display regions to produce a uniform overall color and intensity by adjusting the various display regions by a differential between the given region and reference, such as a target value or an average of all regions; see [0013], [0017], [0018], [0019]); 
obtaining a global target value for each of the displays by the second color analyzer according to a correction target setting of the specific area by the first color analyzer and the sum of the differences (Huang, Fig. 4, describing providing new, 
and calculating an average value of the multiple displays based on the global target value for each of the displays, and obtaining the new global color target value (Huang, Fig. 4, describing providing new, corrected target values for all display regions; see Fig. 4, [0019], [0020]; one of ordinary skill in the art before the effective filing date would have inferred calibrating the different display regions to produce a uniform overall color and intensity by adjusting the various display regions using an average of all regions; see [0013], [0017], [0018], [0019]).
The motivation to combine presented prior applies equally here. 

Claims 2-3 and 13-15 are rejected under 35 USC § 103 as being unpatentable over Huang (Huang; Guo-Rong et al., US 20200143768 A1) in view of Speigle (Speigle; Jon Matthew et al., US 20190191153 A1) and further in view of Deng (Deng; Yufan, US 20200082784 A1). 
Regarding claim 2, Huang and Spiegle disclose the system according to claim 1. 
Huang and Spiegle differ from the instant invention only in that Huang and Spiegle do not appear to explicitly disclose: wherein the new correction target is for 
However, in an analogous field of endeavor, Deng discloses a system (Deng, disclosing a device and a display apparatus, or a system; see [0002]) which  
adjusts gamma parameters and color transfer parameters of a color transfer matrix for correcting colors of the display (Deng, Tables 1 and 2, describing adjustment of color transfer parameters to provide a desired or corrected display output; see [0027]-[0035]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Huang’s and Speigle’s first and second display analyzers determining displayed color and intensity to provide a uniform presentation over the entire display area, with Deng’s system which adjusts gamma parameters and color transfer parameters of a color transfer matrix for correcting colors of the display, especially when considering the motivation to modify Huang and Spiegle with Deng arising from the stated desire to reduce unwanted visual effects resulting from color gamut conversion (Deng; see [0009]). 
Regarding claim 3, Huang, Spiegle, and Deng disclose the system according to claim 2, 
wherein the new correction target is applied to the first color analyzer for adjusting color parameters of the specific area of the display so as to form firmware parameters that are applied to a display chip of the display (Deng, describing storing the color gamut conversion matrix in operational storage 51 which is reasonably equivalent to forming firmware parameters for use by a display processor 52, or display chip; see 
The motivation to combine presented prior applies equally here.
Regarding claim 13, Huang and Spiegle disclose the method according to claim 11. 
Huang and Spiegle differ from the instant invention only in that Huang and Spiegle do not appear to explicitly disclose: wherein the new correction target is for adjusting gamma parameters and color transfer parameters of a color transfer matrix to be display parameters for correcting colors of the display. 
However, in an analogous field of endeavor, Deng discloses a system (Deng, disclosing a device and a display apparatus, or a system; see [0002]) which  
adjusts gamma parameters and color transfer parameters of a color transfer matrix for correcting colors of the display (Deng, Tables 1 and 2, describing adjustment of color transfer parameters to provide a desired or corrected display output; see [0027]-[0035]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Huang’s and Speigle’s method for a system containing first and second display analyzers determining displayed color and intensity to provide a uniform presentation over the entire display area, with Deng’s system which adjusts gamma parameters and color transfer parameters of a color transfer matrix for correcting colors of the display, especially when considering the motivation to modify Huang and Spiegle 
Regarding claim 14, Huang, Spiegle, and Deng disclose the method according to claim 13, 
wherein the new correction target is applied to the first color analyzer for adjusting color parameters of the specific area of the display so as to form firmware parameters that are applied to a display chip of the display (Deng, describing storing the color gamut conversion matrix in operational storage 51 which is reasonably equivalent to forming firmware parameters for use by a display processor 52, or display chip; see Fig. 5, [0040], [0053]; one of ordinary skill in the art before the effective filing date would have inferred non-transient storage so as to form firmware parameters for use by a display processor 52, or display chip; see [0053]). 
The motivation to combine presented prior applies equally here.
Regarding claim 15, Huang, Spiegle, and Deng disclose the method according to claim 14, wherein the step for obtaining the new global color target value in the offline mode includes: 
providing multiple displays (Speigle, Fig. 3, showing multiple displays 310; see [0054], [0068]), 
determining by the first color analyzer the color value of the specific area of each of the displays (Applicant admitted that a first color analyzer is any conventional device used to determine color information on a central or a specific area of the display; Also, Huang discloses an optical sensor 11 detecting light signals from a display region, analyzing the light signals, mapping the light signals to a CIE 1931 color space, 
determining by the second color analyzer the global color value of each of the displays and the color value of the specific area of the display (Applicant admitted that a second color analyzer is any conventional device used to determine color information over a whole area of the display; Also, Huang discloses an optical sensor 11 detecting light signals from all display regions, analyzing the light signals, mapping the light signals to a CIE 1931 color space, determining color temperatures, and adjusting all display regions’ outputs accordingly; see Fig. 2, [0014]; Spiegle, Fig. 3, showing and describing the use of a color measurement device 300 to capture an image of an entire display 310 output for color analysis; see [0068]; Spiegle further describes the use of a Konica-Minolta CS-2000, CA-1000, CA-2000, or CS-200 to verify the color temperature measured by the color measurement device 300; see [0083]); 
for each of the displays, calculating a difference of the color values of the specific area obtained from the first color analyzer and the second color analyzer, and another difference between a regional color value of the specific area and the global color value obtained by the second color analyzer, and obtaining a sum of the differences (Huang, describing a difference between a global white color value and a particular regional color value, or a second difference; see [0020]; describing reducing display color non-uniformity, or a color difference between regions; see [0013]-[0014]; describing determining a color value of each region R on the display 12; see Fig. 3, [0015]; one of ordinary skill before the effective filing date would have inferred determining a difference 
obtaining a global target value for each of the displays by the second color analyzer according to a correction target setting of the specific area by the first color analyzer and the sum of the differences (Huang, Fig. 4, describing providing new, corrected target values for all display regions; see Fig. 4, [0019], [0020]; one of ordinary skill in the art before the effective filing date would have inferred calibrating the different display regions to produce a uniform overall color and intensity by adjusting the various display regions by a differential between the given region and reference, such as a target value or an average of all regions; see [0013], [0017], [0018], [0019]); 
and calculating an average value of the multiple displays based on the global target value for each of the displays, and obtaining the new global color target value (Huang, Fig. 4, describing providing new, corrected target values for all display regions; see Fig. 4, [0019], [0020]; one of ordinary skill in the art before the effective filing date would have inferred calibrating the different display regions to produce a uniform overall color and intensity by adjusting the various display regions using an average of all regions; see [0013], [0017], [0018], [0019]). 
The motivation to combine presented prior applies equally here.

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Fasciano, Peter, US 20050021258 A1, Fig. 19, describing a first color analyzer used to calibrate the color gamut of multiple display devices; 
Shah; Hemang Jayant et al., US 20150070402 A1, Fig. 1, describing a first color analyzer used in a process for calibrating and managing the color gamut used in a display; 
Yamamura; Kenji, US 20210043160 A1, Fig. 2, describing a color signal conversion process generating adjusted image data, and color difference image data; 
Lee; Yu-Chung et al., US 20110057963 A1, Fig. 5, describing a first color analyzer determining display device 550 characteristics used to calibrate display panel 510; 
Ohnishi; Hideki, US 20150243251 A1, Fig. 2, describing a first color analyzer determining display characteristics of a small portion of some or all display devices in a multi-display apparatus; 

Park; Ji-yong et al., US 20140152706 A1, Fig. 1, describing a second color analyzer determining display color on a multi-display apparatus. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Michael J Eurice/Primary Examiner, Art Unit 2693